GRIMES, Judge.
The court below has judiciously unraveled this complex post-dissolution proceeding. However, the determination of the amount of appellant’s alimony obligation for the 1974-75 accounting period appears to have been based upon some erroneous computations. In order to determine the *621amount of alimony payments required by the property settlement formula, the court projected appellant’s income for the first one-third of the accounting period. In making these calculations .it now appears that the court should have used $3,114.78 in lieu of $7,114.78 for cash draws and $680 in lieu of $2,040 for the auto lease payments. Had the court used these figures, appellant’s alimony obligation for the 1974-75 accounting period would have been $314.34 per month rather than $559.78 per month. The order is hereby amended to reflect this change, and the arrearage is reduced to that extent.
The order is affirmed as amended.
HOBSON, Acting C. J., and BOARD-MAN, J., concur.